DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-5 as originally filed are currently pending and are considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
 Claim(s) 1-5 are directed to a food stand system comprising a back office server having a transceiver operatively coupled to a server processor and a server memory device, configured to send and receive data carrying signals to and from one or more parties interacting with the system, wherein the server memory device stores instructions for generating data sent and processing data received, and the processor is configured to generate data sent and process data received.  The system under its broadest reasonable interpretation, covers commercial interactions such as sales activities or a business relationship between a customer, driver and vendor.
If a claim limitation, under its broadest reasonable interpretation, covers sales activities or a business relationship, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim does not recite an additional element.  As such, there is nothing recited that can be considered a practical application or significantly more than the judicial exception. 
To the extent that generating data may be interpreted as an additional element (if interpreted as a processing information), then this additional element would also fail to integrate the abstract idea into a practical application.  If the generating step is interpreted to include storing and retrieving information in memory, then this is recited at a high-level of generality (i.e., as a generic device 
The claim is patent ineligible.
The dependent claims also are patent ineligible.  For example, claims 2-4 include a seller app, a delivery app and a customer app for creating, logging in and out and sending and receiving data which further describes the business relationship between customer and vendor.  Claim 5 further describe the abstract idea with limitations directed to software to access business applications.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed toward transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave.












Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5, line 15 recites beacon/add manager, the specification fails to describe the hardware or software protocol that outlines the use or definition of a beacon/add manager.  Appropriate clarification is requested.
Claim 5, line 24, recites download all data as Excel file, the specification discloses downloading data to authorized users in predetermined formats, however fails to specifically state whether the format includes converting data into a comma, separated value.  Appropriate clarification is requested.
Claim 5, line 25, recites IP address, forwarding tracker, the specification is void of the term “IP address” much less “forwarding tracker”.  The claims further fail to describe any process that would define an IP address, forwarding tracker.  Examiner is construing the term as tracking using a GPS module.  Appropriate clarification is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 contains the trademark/trade name Excel.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe spreadsheets and, accordingly, the identification/description is indefinite.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Beach-Drummond in view of Official Notice.
As per Claim 1, A food stand system comprising;
 A back office server having a processor and a server memory device (Figure 1, Order Server), configured to send and receive data carrying signals to and from one or more parties interacting with the system  (pg.3, ¶ [0040] discusses a consumer 10 is depicted using an electronic communications device 12 (or personal electronic device) to communicate with a restaurant chain 36 through an Internet connection 24 to place a food order 14 using a web application located on an order server 16 hosted on the World Wide Web 26…¶ [0041] discusses data containing the food order 14 is then wirelessly sent to the nearest delivery vehicle 32 relative to the delivery destination 34).
Beach-Drummond is directed toward increasing efficiencies associated with delivery services by (i) providing an automated electronic management system for dispatching and routing delivery vehicles based on the location, quantity and proximity of customer delivery points within a defined delivery area, and (ii) deploying a network of self-contained mobile storefronts within a defined delivery area, that prepare and package orders from an inventory stored thereon, circumventing the need to return to the supplying brick and mortar business location to pick up each delivery order.
Beach-Drummond further teaches a wireless communications system1 with information traveling from a consumer 10 to an order server 16 and to a mobile storefront 32 by use of a wireless connection 112. The mobile storefront receives all communications and transmits its location through a 2-way transponder 114 located within the vehicle. A satellite receiver 116 receives signals required for GPS based software. 
Therefore Beach-Drummond discloses the claimed apparatus except for explicitly stating a server having a transceiver and wherein the server memory device stores instructions for generating data sent and processing data received, and the processor is configured to generate data sent and process data received. Beach-Drummond discloses that it is known in the art to provide a network interface card to communicate wirelessly to a merchant and customer interacting with the system.  Examiner takes Official Notice that it would have been well known within the art for an order to include a network card and message server in order to communicate data wirelessly.  Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to provide the order server of Beach-Drummond with a network card and message server, in order to send and receive data to users interacting with the order server.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Beach-Drummond U.S. Patent Application Publication  2012/0170099 in view of Yang et al. U.S. Patent Application Publication 2004/0073449 further in view of Riel-Dalpe et al. U.S. Patent Application Publication 2015/0262121.
As per Claim 2, Beach-Drummond discloses the food stand system as recited in claim 1, wherein the signals include data received from a customer device running a customer app that interacts with the system (pg.4, ¶ [0055] discusses A consumer 10 wanting to place an order for delivered food items connects to an online web application through use of a networked computer 112 or a wireless device 114. If using a wireless device such as a smart phone or tablet, the consumer can download a proprietary mobile application 102 to connect with the consumer's user account), 
the customer app including routines for: 
creating a customer account on a communicatively coupled server (pg.3, ¶ [0044] discusses the consumer is prompted to create a personal, online user account (step 50) using a secure and unique username and password); 
logging in and logging out of the customer account (Figure 2, Step 54, Consumer Signs into their Account 54); 
updating customer-related information in the customer account (Figure 2, Step 56 Consumer is asked if delivery address is different than the one associated with account); 
presenting a menu including food item prices, information, and options (Figure 3, Delivery Menu 108, Dine-in Menu 110); 
providing interfaces for: 
order payment (pg.4, ¶ [0056] discusses a consumer is able to securely purchase pre-paid credits for food items using a merchant service provider 106 which manages financial transactions, clears payments and makes deposits in the restaurant's bank account 104); 
order status tracking (pg.4, ¶ [0051] discusses at the time a mobile kitchen schedules a food order, an electronic message is sent to the consumer with an estimated time of delivery based on several real time variables calculated by the mobile kitchen's onboard computer).
order delivery tracking (pg.4, ¶ [0051] discusses at the time a mobile kitchen schedules a food order, an electronic message is sent to the consumer with an estimated time of delivery based on several real time variables calculated by the mobile kitchen's onboard computer (step86). The consumer can receive this electronic message via email, text messaging, automated phone call); and 
receiving order completion confirmation from seller (pg.4, ¶ [0052] discusses Once notified by the electronic message, the consumer is prompted to meet the mobile kitchen outside their home or business to receive the food order).
Beach-Drummond teaches a system and method to increase efficiencies associated with delivery services by (i) providing an automated electronic management system for dispatching and routing delivery vehicles based on the location, quantity and proximity of customer delivery points within a defined delivery area, and (ii) deploying a network of self-contained mobile storefronts within a defined delivery area, that prepare and package orders from an inventory stored thereon.
However, Beach-Drummond fails to explicitly state a customer app that: presenting a food stand locator map and a food stand selector; a shopping cart for holding food item selections; order status tracking.
 Yang et al. teaches a customer app that: presenting a food stand locator map and a food stand selector (pg.4, ¶ [0069] discusses the system uses the area codes and the prefixes of the telephone numbers to identify the general area of the beginning and end of buyer/user's commute route and displays the map. When the map that covers the general area is displayed, the server may display all available pick up points covered by the map for the user's selections; a shopping cart for holding food item selections);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have an app in which a customer can view and select locations to pick up food orders as in the improvement discussed in Yang et al. in the system executing the method of Beach-Drummond. As in Yang et al., it is within the capabilities of one of ordinary skill in the art to include a map of food providers to the electronic management system for dispatching delivery vehicles with the predicted result of allowing a customer to view and select food locations as needed in Beach-Drummond.
Beach-Drummond teaches an ordering system and method that allows customers order food delivered by mobile storefronts.
Yang et al. teaches a system and method that allows customers to select locations along a route to pick up food orders.
Although both Beach-Drummond and Yang et al. teach mobile application that allow customers to select food orders, the Beach-Drummond-Yang et al. combination fail to explicitly state a shopping cart for holding food item selections.
Riel-Dalpe et al. teaches a shopping cart for holding food item selections (pg.8, ¶ [0162] discusses If the customer is satisfied with this item and its price, he can order the item by placing it in its shopping cart using an "Add to cart" button 2415).
Therefore it would have been obvious to one of ordinary still in the art to include in the Beach-Drummond-Yang et al. combination the ability to include an active shopping cart as taught by Riel-Dalpe since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Beach-Drummond U.S. Patent Application Publication  2012/0170099 in view of Brown et al. U.S. Patent Application Publication 2013/0325641.
As per Claim 3. The food stand system as recited in claim 1, wherein the signals include data received from a seller device running a seller app that interacts with the system (pg.4, ¶ [0056] discusses the restaurant’s web application), 
receiving order information submitted by a customer(pg.4, ¶ [0057] discusses a consumer 10 can access a restaurant chain's web application to place food orders for both delivery 108 and dine-in 110 services); 
verifying receipt of payment for the order (pg.4, ¶ [0056] discusses a consumer is able to securely purchase pre-paid credits for food items using a merchant service provider 106 which manages financial transactions, clears payments and makes deposits in the restaurant's bank account 104); 
sending a confirmation message to the customer (pg.4, ¶ [0052] discusses Once notified by the electronic message, the consumer is prompted to meet the mobile kitchen outside their home or business to receive the food order); 
updating order status (pg.4, ¶ [0051] discusses at the time a mobile kitchen schedules a food order, an electronic message is sent to the consumer with an estimated time of delivery based on several real time variables calculated by the mobile kitchen's onboard computer…As the mobile kitchen is in transit (step 88) the onboard computer continually monitors its location via the vehicle's transponder and GPS program. Once the mobile kitchen arrives within a pre-defined proximity of the delivery address (step 90), the consumer receives a second electronic message with an arrival notification); 
sending order pickup and delivery information to a delivery device (pg.3, ¶ [0048] discusses at the time a consumer's food order is processed for delivery, a program within the order server sends the order information to a network restaurant located nearest to the consumer's delivery address…¶ [0050] discusses When a mobile kitchen receives a food order from a store unit dispatcher, it is processed by an onboard computer, and evaluated along with other food orders in queue).
Beach-Drummond discloses the claimed invention where a restaurant web application is capable of receiving, verifying, sending and updating a customer food order.  
However, Beach-Drummond fails to explicitly state the seller app including routines for: 
creating a seller account on the communicatively coupled server; 
logging in and logging out of the seller account; 
updating seller-related information in the seller account;
Brown et al. teaches the seller app including routines for: 
creating a seller account on the communicatively coupled server (pg.7, ¶ [0060] discusses the applications server 108 may then receive configuration data from the system administrator for consumers, restaurant managers, and third-party users, appropriately associate the configuration data, and store the configuration data in appropriate data tables of database 200. Configuration data may include user names and passwords, which are used to control access to the system 1002); 
logging in and logging out of the seller account (pg.5, ¶ [0038] discusses the host server system 106 receives and confirms a valid user name and password, log-in data, from the restaurant manager…¶ [0043] discusses the restaurant application 204 may receive a log-off request from the restaurant manager, and thus, ends the interactive session with the restaurant manager);
updating seller-related information in the seller account (pg.5, ¶ [0039] discusses the restaurant application 204 maintains restaurant data by adding, deleting, and/or updating the database 200 in accordance with the restaurant manager's one or more business data submissions to the restaurant application 202, and thus provides an up-to-date business record of business data).
Therefore it would have been obvious to one of ordinary still in the art to include in the Beach-Drummond invention the ability to allow a merchant to create, log-in and update an account as taught by Brown et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	














Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beach-Drummond U.S. Patent Application Publication  2012/0170099 in view of Iacono et al. et al. U.S. Patent #9,934,530.
As per Claim 4, Beach-Drummond discloses the food stand system as recited in claim 1, wherein the signals include data received from a delivery device running a delivery app that interacts with the system (pg.4, ¶ [0059] discusses an onboard computer within the mobile storefront uses a program to manage deliveries received over a wireless network), the delivery app including routines for: 
receiving order delivery information including an order pickup location (pg.4, ¶ [0053] discusses advanced arrangements can be made for the delivery driver to leave the order in a predetermined holding place, such as a customer's mailbox or other secured location), 
a delivery location map (pg.4, ¶ [0059] discusses Once a delivery is sorted and scheduled by the program, the delivery address is sent to an onboard navigation terminal 118), and 
an order delivery address and phone number (pg.3, ¶ [0046] discusses the consumer is asked to verify whether or not the intended delivery address is the same as the address associated with the account (step 56), such as a home or business address used to establish the account. The intended delivery address is plotted by a mapping program to ensure it is within an established delivery area...pg.4, ¶ [0051] discusses the consumer can receive this electronic message via email, text messaging, automated phone call, or any other electronic message); 
confirming the order recipient (pg.3, ¶ [0047] discusses After the consumer places the entirety of the food order (step 62) they are asked to verify whether the order is complete and accurate;
sending a delivery completed message to the order recipient (pg.4, ¶ [0052] discusses Once notified by the electronic message, the consumer is prompted to meet the mobile kitchen outside their home or business to receive the food order. The consumer receives the food order immediately after it was assembled, guaranteeing optimal freshness and an uncompromised presentation); and 
However, Beach-Drummond is silent regarding creating a deliverer account on the communicatively coupled server; logging in and logging out of the deliverer account; updating deliverer-related information in the deliverer account; logging an amount of time between order pickup and delivery.
Iacono et al. teaches creating a deliverer account on the communicatively coupled server (Col.4, lines 65-67 discusses with such technology, essentially any person with a mobile device is able to immediately become a courier, or cease to be a courier…a user or courier may become a courier); 
logging in and logging out of the deliverer account (Col.21, lines 4-13 discusses the courier module 510 may facilitate the courier to become active or inactive (e.g., in cases where users are used as couriers). For example, the courier module 510 may be periodically pinged by the service provider 102 to determine interest in becoming active and, if so, requesting current location information of the associated courier. A courier who is interested in being activated may respond with location information, while a courier who is not interested in being activated may keep location information private by not responding);  
updating deliverer-related information in the deliverer account (Col.9, lines 46-57 discusses Courier profile information may include (i) delivery history information for a courier indicating an average amount of time for the courier to perform deliveries (e.g., an average amount of time per mile, a total average amount of travel time, etc.), (ii) information indicating whether or not the 50 courier is on-time for delivery pick-up and/or drop-off, etc ., (iii) vehicle information indicating a vehicle or type of vehicle that is used by the courier to transport items ( e.g., a bike, car, van, truck, etc .), (iv) historical location information indicating where the courier is typically located (e.g., a home address, an establishment where the courier is located more than a particular amount of time, etc.), and so on3;
logging an amount of time between order pickup and delivery (Col.10, lines 26-30 discusses an amount of time for delivery of an item (e.g., an estimated amount of time-delivery will take 20-30 minutes). The amount of time may generally be the time for a courier to retrieve an item and transport the item to the drop-off location).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a system capable to allow a courier to create an account, track relevant data and track delivery time as in the improvement discussed in Iacono et al. in the system executing the method of Beach-Drummond. As in Iacono et al., it is within the capabilities of one of ordinary skill in the art to provide an API to allow drivers, merchants and customers to communicate with one another in order to delivery products to a customer to the dispatching and routing delivery vehicles based on the location, quantity and proximity of customer delivery points within a defined delivery area, and (ii) deploying a network of self-contained mobile storefronts within a defined delivery area, that prepare and package orders from an inventory stored thereon with the predicted result of tracking delivery drivers based on the accounts created on the system as needed in Beach-Drummond.

	









Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beach-Drummond U.S. Patent Application Publication  2012/0170099 in view of Falcone et al. et al. U.S. Patent Application Publication 2015/0088779 in view of Iacono U.S. Patent #9,934,530 further in view of Tetsuya Japanese Patent Publication 2002063695.
As per Claim 5, Beach-Drummond discloses the food stand system as recited in claim 1.  
supplier notification of inventory low (pg.2, ¶ [0027] discusses the onboard computer for each mobile storefront may be configured to generate a status report that takes into account inventory usage and fuel consumption of the mobile storefront);
loyalty cards, Points (Figure 3, depicts Awards Program);
However, Beach-Drummond fails to explicitly state wherein the back office server executes software including routines for: 
accessing all information; on site manager; limited access to at least one cafe; inventory; sales; receivables; stock; time card info; local Menu updates (Description, Cost, Picture, Opt.); API; advertisements management; beacon / adds manager; specials on mobile device; analytics- projections, actual, popular, spending habits, improve customer experience; order fulfillment; notifications to suppliers; data repository- accounting, sales, inventory; generate reports; download all data as Excel file; IP address, forwarding tracker; and menu control.
Falcone et al. teaches wherein the back office server executes software including routines for: 
accessing all information (pg.1, ¶[0008] discusses Point of sale data is collected and is used to provide management reports and other key business function input, such as data used to prepare financial statements…pg.5, ¶ [0093] discusses Vendors may use vendor interface to access the system and/or to provide data, such as for supplies, products, stock, inventory, or other information)4; 
on site manager (pg.5, ¶ [0096] discusses a residential market manager module 202 is responsible for managing data, schedules, territories, and interactions for residential customers); 
limited access to at least one café (pg.5, ¶ [0091] discusses User interface 111 provides customer and operator access to system); 
inventory (pg.5, ¶ [0093] discusses Vendors may use vendor interface to access the system and/or to provide data, such as inventory); 
sales (pg.5, ¶ [0096] discusses financial calculator sub-module 204 is configured to provide economic analysis specifically for the residential market so that the residential market manager can maintain optimal financial performance when committing to customer orders and selecting delivery routes); 
receivables (pg.1, ¶[0008] discusses Point of sale data is collected and is used to provide management reports and other key business function input, such as data used to prepare financial statements5); 
stock (pg.5, ¶ [0093] discusses Vendors may use vendor interface to access the system and/or to provide data, such as stock); 
local Menu updates (Description, Cost, Picture, Opt.) (pg.2, ¶ [0028] discusses additional notifications, menu-item availability (e.g., sold out, available for x-minutes more, only x servings left, etc.), may be sent to customers); 
advertisements management (pg.9, ¶ [0140] discusses if fewer than expected orders are received at a scheduled location, then the operator may promote additional business by notifying potential customers at nearby or other locations that the service is available); 
beacon / adds manager (pg.6, ¶ [0098] discusses a customer relationship management module); 
specials on mobile device (pg.2, ¶ [0028] discusses additional notifications, such as specials, first-time and/or repeat customer discounts and incentives may be sent to customers); 
analytics- projections, actual, popular, spending habits, improve customer experience (pg.6, ¶ [0098] discusses A customer relationship management (CRM) module 214 may also be used to identify current or potential customers for new business stimulation); 
order fulfillment (pg.4, ¶ [0064] discusses an occurrence when stored inventory is being delivered to a wholesale customer such as from a produce supplier 142 to a restaurant 144); 
notifications to suppliers (pg.5, ¶ [0093] discusses System 100 may also allow the user to access a vendor interface 121 that is used to place orders for new products and supplies); 
data repository- accounting, sales, inventory (pg.6, ¶ [0102] discusses Storage 222 is used to store information required by the integrated delivery platform 201, such as customer lists, schedules, map and routing information, inventory, product information, and the like); 
generate reports (pg.7, ¶ [0125] discusses The intelligent processor-based delivery platform may provide data feeds for any or all company/franchisee purposes such as for company management reports); 
download all data as Excel file (pg.7, ¶ [0125] discusses company management reports); 
and menu control (pg.2, ¶ [0028] discusses menu-item availability (e.g., sold out, available for x-minutes more, only x servings left, etc.), may be sent to customers6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have remote access to business data that monitor the mobile business as in the improvement discussed in Falcone in the system executing the method of Beach-Drummond. As in Falcone, it is within the capabilities of one of ordinary skill in the art to provide remote business data to the dispatching of mobile storefronts with the predicted result of remotely monitoring business data as needed in Beach-Drummond.
Beach Drummond teaches an automated electronic management system for dispatching and routing delivery vehicles based on the location, quantity and proximity of customer delivery points within a defined delivery area, and (ii) deploying a network of self-contained mobile storefronts within a defined delivery area, that prepare and package orders from an inventory stored thereon.
Falcone is directed to a system that enables a food truck operator to more efficiently manage the business, both at a single site and across multiple sites.	
However, the Beach-Drummond Falcon combination fails to explicitly state API; time card info; supplier notification of inventory low; IP address, forwarding tracker.
Iacono teaches an API (Col.5, lines 4-7 discusses the service provider 102 may expose the one or more APIs 114 to enable a computing device associated with the user 104 and/or the merchant 106 to access courier services provided by the service provider 102); 
time card info (Col.16, lines 57-67 discusses cost of delivery for using the courier services of the service provider 102 may be billed to a customer (e.g., directly on an item-by-item basis on a monthly basis, etc.)…Col.17, lines 4-9 discusses a merchant may be billed by the service provider 102 for use of courier services in various manners, such as monthly, on an item-by-item basis, balancing an amount that is owed to the merchant by the service provider 102 (e.g., subtract costs for courier services from an amount the service provider 102 owes the merchant);
IP address, forwarding tracker (Col.2, lines 20-26 discusses Each of the courier devices may implement a Global Positioning System (GPS) receiver or other location sensor to provide location information to the service provider. The service provider may track the locations of the courier devices to select a courier device for a delivery, send updates regarding delivery of items, or otherwise facilitate delivery of items by couriers).
Iacono teaches a known technique of using an application programming interface to communicate with mobile devices and tracking and storing an employee time card.
This known technique is applicable to the system of the Beach-Drummond-Falcone combination as they both share characteristics and capabilities, namely, they are directed to sending, receiving and storing data remotely.
One of ordinary skill in the art before the effective filing date of the invention would have recognized that applying the known technique of Iacono would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Iacono to the teachings of the Beach-Drummond-Falcone combination would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate application programming interfaces and employee time tracking into similar systems. Further, applying application programming interfaces and employee time tracking to the Beach-Drummond-Falcone combination, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more mobile storefront dispatching and enabling food truck operators to manage business on site and across multiple sites.
	However, the Beach-Drummond-Falcone-Iacono combination fail to explicitly state a supplier notification of inventory low.
	Tetsuay teaches supplier notification of inventory low (pg.5, ¶ [0031] discusses the position and inventory of each of the moving sales vehicles are grasped by the headquarters, and a supply command is issued to the feed vehicle. In another embodiment of the present invention, the position information and the sales information of each of the mobile sales vehicles may be collected and displayed on the display of the car navigation device, and the position and the time to be supplied by the supply vehicle may be determined and supplied).
Therefore it would have been obvious to one of ordinary skill in the art of mobile vending before the effective filing date of the claimed invention to modify the system of the Beach-Drummond-Falcone-Iacono combination to include the ability to notify as taught by Tetsuya to provide a system and method to enable a mobile sales vehicle to be efficiently replenished with commodities and their materials. Pg.1, ¶ [0005]

Search and Prior Art

The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter. Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. mobile vending/remote management).
Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
Hisson et al. U.S. Patent Application Publication 2012/0104785 discusses a mobile vending trailer.
Responding to this Office Action

In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references. It is likely that one or more such references disclose or suggest features which Applicant may seek to claim. Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.
	

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1Simmons et al. U.S. Patent Application Publication 2009/0228325 pg.6, ¶ [0068] states a network interface device is known as a transceiver, transceiving device, network interface device…pg.7, ¶ [0072] discusses Mass storage may further include applications such message server 356…¶ [0077] discusses Message server 356 may include virtually any computing component or components configured and arranged to manage messages from/to message a client device, and/or other message servers. Message server 356 may include a message transfer manager to communicate a message employing any of a variety of email protocols… message server 356 may
        also be configured to manage SMS messages, IM, MMS,IRC, mIRC, or any of a variety of other message types.
        2 Examiner is construing the ability for an administrator to receive configuration data which includes user names and passwords as creating an account because it is well known within the art that providing an administrator with a user name and password is recognized as creating a user account.
        3 Examiner is construing the ability to store historical location information and delivery history as updating deliverer-related information because it is well known that location and delivery information is deliverer-related information.
        4 Examiner is construing that the listing of data in addition with the inclusion of other information as all information because the reference has indicated an exhaustive list of data that needs to be accessed by a business.
        5 Examiner is construing that financial statements will include receivables based on what is old and well known within the art of business.
        6 Examiner is construing the ability to control the item availability on a menu as having control over the ability to select the menu item.